Citation Nr: 1429654	
Decision Date: 07/01/14    Archive Date: 07/10/14	

DOCKET NO.  10-28-802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 4, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than September 4, 2008 for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbar spine.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2008, January 2009, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks to reopen the claim of entitlement to service connection for a bilateral knee and ankle disabilities, secondary to lumbar degenerative disc disease.  Further, the appellant has raised the claim of entitlement to service connection and a separate rating for lower extremity radiculopathy, to include secondary to lumbar degenerative disc disease.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the AOJ for further development.  VA will notify you if further action is required on your part.


REMAND

During the course of a hearing before the undersigned Veterans Law Judge in August 2012, it was noted that the Veteran had in the past been (and might currently be) in receipt of Social Security disability benefits, premised, primarily, upon his service-connected low back and psychiatric disabilities.  As such, it is likely that the Social Security Administration used VA records.  However, the award of disability benefits, as well as the records upon which that award was based, are not at this time a part of the Veteran's claims folder.  Where VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, as regards the issue of entitlement to an effective date earlier than September 4, 2008 for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbar spine, the Board notes that, notwithstanding the Veteran's expression of disagreement with the RO's denial of an earlier effective date, he has yet to be furnished a Statement of the Case.  Accordingly, further development is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Social Security Administration and request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The AOJ must issue the Veteran a Statement of the Case addressing the issue of entitlement to an effective date earlier than September 4, 2008 for the assignment of a 40 percent evaluation for lumbar degenerative disc disease.

3.  The AOJ should then readjudicate the claims of entitlement to an effective date earlier than September 4, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder, and a 40 percent rating for lumbar degenerative disc disease.  In so doing the AOJ must consider the decision in Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Should any benefit sought on appeal remain denied, the Veteran must be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





